Citation Nr: 0630957	
Decision Date: 10/02/06    Archive Date: 10/10/06

DOCKET NO.  02-21 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to a compensable rating for headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel


INTRODUCTION

The veteran had active service from November 1997 to July 
2000.

This matter initially came before the Board of Veterans' 
Appeals (Board) from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia, which, among other things, denied the veteran's 
claim for a compensable rating for headaches and his claim 
for service connection for bilateral knee disorders.  After 
the veteran testified before the undersigned Veterans Law 
Judge (VLJ) of the Board at a December 2004 Central Office 
hearing, the Board in February 2005 remanded this claim for 
additional development.

The RO in March 2006 granted service connection for the 
bilateral knee disorders, and the veteran did not indicate 
dissatisfaction with the ratings assigned, so there is no 
issue regarding those claims before the Board on this appeal.  
38 C.F.R. § 20,200, 20.201 (2006).


FINDING OF FACT

The evidence reflects that the veteran's headaches have been 
diagnosed as both tension and migraine in nature, and the 
preponderance of the evidence reflects that these headaches 
have caused very frequent prostrating attacks but not severe 
economic inadaptability or frequent hospitalization.


CONCLUSION OF LAW

The criteria have been met for an evaluation of 30 percent, 
but no higher, for headaches.  38 U.S.C.A. §§ 1155, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 
4.1, 4.3, 4.7, 4.20, 4.124a, Diagnostic Code 8100 (2006).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002), and its implementing 
regulations redefine the obligations of VA with respect to 
its duties to notify and assist claimants.  In Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), the Court discussed both 
the timing and content of the VCAA's notice requirements.

The Pelegrini Court held that VCAA notice must be provided to 
a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini, 18 Vet. App. at 115, 120.  See also Mayfield v. 
Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  The Court 
in Pelegrini also held that VCAA notice must:  (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in his or her 
possession that pertains to the claim.  Pelegrini, 18 Vet. 
App. at 120-121.  See also Mayfield, 19 Vet. App. 103, 110 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  VCAA notification need not be contained in a single 
communication and the law and regulations are silent as to 
the format to be used.  Mayfield, 444 F.3d at 1333.

Here, neither the RO's January 2001 VCAA letter nor its March 
2002 VCAA letter complied with all of the elements of VCAA 
notification, as they did not, among other things, 
specifically address the requirements for establishing 
entitlement to an increased rating.  The RO thus failed to 
comply with the VCAA's timing requirements prior to 
adjudicating the veteran's claim in August 2002.  However, 
where proper VCAA notice is not given prior to the initial 
adjudication, the error may be cured by a Board remand 
followed by a fully compliant VCAA letter and readjudication 
of the claim.  Mayfield, 444 F.3d at 1333-1334.  See also 
Prickett v. Nicholson, No. 04-0140, slip op. at 7 (Ct. Vet. 
App. September 11, 2006).  That is precisely what occurred 
here.  

The Board remanded the claim in February 2005 and the Appeals 
Management Center (AMC) sent an April 2005 VCAA letter prior 
to readjudicating the claim in its March 2006 supplemental 
statement of the case (SSOC).  See Prickett, slip op. at 7-9 
(readjudication by SOC rather than rating decision satisfies 
readjudication requirement).  That letter also met the VCAA's 
requirements regarding the content of notification.  In it, 
the AMC indicated that it was working on the veteran's 
headache-related claim, and that in order to establish 
entitlement to an increased evaluation for his service-
connected disability, the veteran had to show that his 
service-connected disability had gotten worse.  The AMC also 
explained VA's duty to assist the veteran in obtaining 
evidence in support of his claim and asked him for additional 
information including medical records and a calendar or diary 
documenting the occurrences and severity of his headaches.  
Moreover, the AMC explained the respective responsibilities 
of VA and the veteran in obtaining additional Federal and 
non-Federal evidence.  The AMC also wrote, on page 2 of the 
letter, "If there is any other evidence or information that 
you think will support your claim, please let us know.  If 
you have any evidence in your possession that pertains to 
your claim, please send it to us."

In addition, while this appeal was pending, on March 3, 2006, 
the Court decided Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, i.e., 1) veteran 
status; 2) existence of a disability; 3) a connection between 
the veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Id. at 
484.  The Court held that upon receipt of an application for 
a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
19 Vet. App. at 486.  Additionally, this notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Id. at 488.

Although the veteran was provided information regarding a 
disability rating prior to readjudication of his claim, he 
was not provided with information regarding the effective 
date that would be assigned if his claim for an increased 
rating until this information was attached to the March 2006 
SSOC.  To the extent that this notification, simultaneous 
with readjudication, was inadequate, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  Cf. Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  Although the Board will herein partially grant the 
claim for a compensable rating, it will not assign an 
effective date, particularly since, as discussed at the 
conclusion of this decision, there is some confusion as to 
what the correct effective date should be.  As the veteran 
will have an opportunity to address this issue before the RO 
assigns an effective date, and he has already received 
appropriate effective date information, there is no prejudice 
to him in the Board's grant of an increased rating.

Moreover, VA also complied with the VCAA's duty to assist 
provisions and their implementing regulations.  The veteran 
identified medical treatment exclusively through the VA 
medical system and VA obtained all such VA outpatient 
treatment (VAOPT) records.  In addition, the veteran was 
afforded multiple VA examinations that addressed the severity 
of his headaches.  Further, in a July 2004 statement, the 
veteran indicated that he had no additional evidence to 
submit and requested that his case be forwarded to the Board.  
The veteran was also was provided an opportunity to set forth 
his contentions during the December 2004 Central Office 
hearing.  Significantly, neither the veteran nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that has 
not been obtained.

Therefore, under these circumstances, no further development 
is required to comply with the VCAA or the implementing 
regulations, and the Board will proceed to adjudicate the 
veteran's claim.

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based as far as practical on average 
impairment in earning capacity. 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.1 (2006).  Separate diagnostic codes 
identify the various disabilities.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2005).  When an unlisted condition is encountered, it 
may be rated under the criteria applicable to a disease or 
injury in which the functions affected and anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20 (2006).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran. 38 C.F.R. § 4.3 (2005).

In the present case, the veteran was granted service 
connection for headaches in August 2000 and did not appeal 
the initial evaluation but rather filed a new claim for an 
increased rating.  Thus, since entitlement to compensation 
already has been established and an increase in the 
disability rating for the headaches is at issue, the present 
level of disability is of primary importance.  See Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  However, VA must take 
into account the veteran's entire medical history and 
circumstances when determining the appropriate rating to 
assign.  38 C.F.R. § 4.1 (2005); Schafrath v. Derwinski, 1 
Vet. App. 589, 592 (1995).

The veteran was diagnosed with tension headaches at a 
December 1999 pre-discharge VA examination.  He was granted 
service connection for tension headaches in August 2000, but 
these headaches have since that time been rated by analogy 
under 38 C.F.R. § 4.124a, Diagnostic Code (DC) 8100 (2006), 
which is applicable to migraine headaches.  Under DC 8100, 
the highest, 50 percent rating, is warranted where there are 
very frequent prostrating and prolonged attacks productive of 
severe economic inadaptability, a 30 percent evaluation is 
warranted where there are characteristic prostrating attacks 
occurring on an average once per month over the last several 
months, a 10 percent evaluation is warranted where the 
attacks average one in two months over the last several 
months and a noncompensable evaluation is for application 
where the attacks are less frequent.

As the February 2005 Board decision noted, the veteran's 
headaches have been diagnosed as both tension and migraine 
headaches, for example at the March 2001 VA examination 
(tension), in the July 2002 VAOPT notes (migraine), at the 
February 2003 VA examination (tension), and at the most 
recent, January 2006 VA examination (migraine).  In these 
records, the veteran has generally indicated that his 
headaches have occurred very frequently, more than once per 
month and often daily, and that they were prostrating.  He 
did not, however, indicate that they were productive of 
severe economic inadaptability, and at the January 2006 VA 
examination it was specifically reported that the headaches 
did not have any significant effects on the veteran's 
occupational activity or on his daily activities.  Thus, 
under DC 8100, the frequency of the prostrating attacks 
caused by the veteran's headaches warrants a 30 percent 
rating, but he is not entitled to the higher 50 percent 
rating because they are not productive of severe economic 
activity.

In its March 2006 SSOC, the AMC found that the veteran was 
not entitled to a compensable rating because the January 2006 
VA examination diagnosed only migraine headaches and the 
veteran is service-connected for tension headaches.  The 
Board finds, however, that because the veteran's headaches 
have been diagnosed variously as tension and migraine 
headaches and there has thus been no definitive diagnosis, 
all of his headache symptoms should be considered when 
evaluating his service-connected tension headaches.  
Moreover, these headaches are in any event evaluated under DC 
8100, either analogously or as migraine headaches, and the 30 
percent evaluation he is entitled to under this diagnostic 
code is the highest evaluation he can receive under any 
potentially applicable diagnostic code.  As indicated in the 
above-cited VA examinations and treatment records, the 
veteran has not had neurological symptoms such as the 
hemiplegia, seizures, or facial nerve paralysis that could 
warrant a higher evaluation under DC 8045 by rating him under 
the diagnostic criteria in 38 C.F.R. § 4.124a applicable to 
neurological conditions and convulsive disorders (and 
subjective symptoms such as headache, dizziness, and insomnia 
could warrant only a 10 percent rating).  Specifically, there 
is no evidence of cerebral arteriosclerosis, convulsive tics, 
paramyoclonus multiplex, Huntington's or Sydenham's chorea, 
athetosis, or narcolepsy, that could warrant an equal or 
higher rating under DCs 8046 though 8108, or paralysis, 
neuritis, or neuralgia relating to any of the nerves 
warranting a higher rating under DCs 8205 though 8730.  Nor 
is there evidence of chronic, malignant, or benign 
encephalitis, paralysis agitans, bulbar palsy, embolism, 
thrombosis, or hemorrhage of brain vessels, myelitis, 
poliomyelitis, hematomyelia, syphilis, tabes dorsalis, 
amyotrophic lateral sclerosis, multiple sclerosis, 
cerebrospinal meningitis, brain abscess, malignant or benign 
spinal cord growths, progressive muscular atrophy, 
syringomyelia, or myasthenia gravis that could warrant an 
equal or higher rating under DCs 8000 through 8025.

The Board also has considered whether the case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1) (2006).  However, as noted, the veteran's 
headaches have not caused industrial impairment, nor have 
they caused frequent hospitalization.  Thus, there is no 
indication in the record that the average industrial 
impairment from his headaches is in excess of that 
contemplated by the assigned 30 percent evaluation or that 
application of the schedular criteria is otherwise rendered 
impractical.  Therefore, referral of this case for extra-
schedular consideration is not warranted.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

In sum, the preponderance of the evidence reflects that the 
frequency and severity of the veteran's service-connected 
headaches warrant an evaluation of 30 percent but no higher 
under any potentially applicable diagnostic codes or based on 
any other factors.  The benefit-of-the-doubt doctrine is 
therefore not for application, and the claim for a 
compensable rating for headaches must be granted to the 
extent indicated.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 
C.F.R. §§ 3.102, 4.3 (2006); Alemany v. Brown, 9 Vet. App. 
518, 519-20 (1996).

As to the effective date to be assigned by the RO, the Board 
notes that the veteran filed a claim for service connection 
in July 2000 and the claim was granted in August 2000 with a 
noncompensable evaluation assigned effective July 26, 2000.  
The veteran's representative then sent a November 2000 letter 
received in December 2005 erroneously requesting service 
connection for headaches (which had already been granted).  
The veteran's representative subsequently sent a January 2001 
letter asking for an increased rating for his headaches.  
When that claim was denied along with others in August 2002, 
the jurisdictional date of the rating decision indicated that 
the claim was received in December 2005.  However, when the 
March 2006 SSOC confirmed the denial of the claim, it stated 
that a noncompensable evaluation was assigned from July 26, 
2000, referring to the initial effective date of the grant of 
service connection and assignment of the noncompensable 
evaluation.  As noted above, the Board will not set an 
effective date, but this matter is referred to the RO for 
appropriate consideration, notification, and development.


ORDER

Subject to the laws and regulations governing awards of 
monetary benefits, an evaluation of 30 percent, but no 
higher, is granted for headaches.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


